 

 

Case 1:18-cv-07496-RWL Document 50 Filed 12/ CPSONY of 5

 

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED
|| DOC 4:
UNITED STATES DISTRICT COURT DATE FILED: | 2-5 - } 4
SOUTHERN DISTRICT OF NEW YORK
ee ee ee nee x Docket: 1:18-cv-07496 (JMF)
Julie Maury, (RWL)
Plaintiff,
STIPULATION AND
-against- [PROPOSED] ORDER OF
CONFIDENTIALITY
VENTURA IN MANHATTAN, INC. AND FAIRWAY
EAST 86TH STREET LLC,
Defendants.

WHEREAS, Plaintiff Julie Maury (“Plaintiff”) seeks certain documents from Defendants Ventura in
Manhattan, Inc, and Fairway East 86" Street, LLC (collectively, the “Defendants”) (Plaintiff and Defendants

referred to herein as “the Parties”);

WHEREAS, the Parties consider some of the information being sought or contained in documents

being sought to be of a confidential nature; and

WHEREAS, the Parties have agreed to the entry of this Stipulation to permit Plaintiff's and
Defendants’ counsel to exchange information pursuant to procedures protecting the confidentiality of such

information.
IT IS HEREBY STIPULATED AND AGREED as follows:

1, “Confidential Information” as used herein, means information produced in this litigation by
one of the Parties that any party in good faith believes is properly protected under Federal Rule of Civil
Procedure 26(c) of has been designated by either party as confidential, whether it be a document, information
contained in a document, information revealed in an interrogatory response, information revealed during a
deposition, or any other form of information provided by any party. To the extent Confidential Information
is contained in a document, the document shall contain the following legend, stamp or watermark on each
page in such a way so as not to obscure any part of the text or content: “CONFIDENTIAL.” If it is not possible

to stamp such documents or if another party produced such documents, counsel may designate by bates
Case 1:18-cv-07496-RWL Document50 Filed 12/04/19 Page 2of5

number those documents that it designates confidential.

2. The Parties will maintain Confidential Information in confidence and will not reveal any
Confidential Information to any person who is not authorized to receive such information, unless in
accordance with this Stipulation and Proposed Order or with the prior written consent of counsel for the party
who designated the information as confidential or an order by the Court authorizing such disclosure. Such
Confidential Information shall be used exclusively for purposes of conducting this litigation. Use of
confidential information for any other purpose is strictly prohibited. Furthermore, Confidential Information

may be disclosed only in the manner and under the conditions set forth herein.

3. All portions of Confidential Information produced for inspection or that are received by
counsel that have been designated as containing or comprising confidential information pursuant to Paragraph
L above shall be retained by counsel and shall not be furnished, shown or disclosed by counsel to any other
person, except that any such confidential information may be disclosed by counsel only to (i) the court, (iit)
the Parties; (iii) persons actively assisting counsel in the preparation of this litigation, including, but not
limited to, necessary secretarial, paralegal and clerical personnel employed by counsel; and (iv) experts and
consultants retained by the Parties to assist in the litigation of this matter, under the conditions set forth below

in Paragraph 4.

4, If independent experts or consultants are retained for this litigation, and if such persons have
a need to know such Confidential Information in connection with their assistance to counsel, prior to counsel
for receiving party disclosing such Confidential Information, he or she shall inform the individual to whom
the Confidential Information is to be disclosed as to the terms of this Stipulation, furnish the individual with

a copy, and shall obtain the individual’s written acknowledgement in the form attached hereto as Exhibit A.

5. “Counsel” shall refer to the Parties’ counsel of record, in-house counsel and any other counsel

retained by such party during the course of this or any related litigation.

6. The disclosure of a document or information without designating it as Confidential

Information shall not constitute a waiver of the right to designate such document or information as
Case 1:18-cv-07496-RWL Document50 Filed 12/04/19 Page 3 of 5

Confidential Information pursuant to the procedures set forth herein and, if so designated, the document or

information shall thenceforth be treated as Confidential Information.

7. All information subject to confidential treatment in accordance with the terms of this
Stipulation and Proposed Order that is filed with the Court, and the portion of any pleadings, motions or other

mes filed with the Court os any Confidential ome shall be filed under seal

qches will lwo He Costs Nex Glace cenPdorred a cle sed
Wn Reb Srortet othe Boat Only confidential Sortions Fi filings with the Court shall be filed under

seal.

8. No later than 30 days after the conclusion of this matter, including all trials and appeals, all
Confidential Information will be returned to the party who produced it. No originals, copies, summaries or
other embodiment of the confidential information will be retained by the party to whom the production was

made,

9. Notwithstanding anything appearing to the contrary in this Agreement the Parties shall only
be required to use commercially reasonable efforts to destroy any Confidential Information stored
electronically, and the Parties shall not be required to destroy any electronic copy of Confidential Information
if any copy is created pursuant to their standard electronic backup and archival procedures, provided that all
such Confidential Information shall continue to be kept confidential pursuant to the terms of this Agreement

and will be kept only in the respective party’s record archives.

10. Confidential Information may be offered in evidence at trial or any court hearing, provided
that the proponent of the evidence gives notice to counsel for the party that designated the Confidential
Information. The Parties will confer in good faith to determine if the previously designated Confidential
Information should be protected at trial and to attempt to agree upon a method (subject to the Court’s
approval) to protect such Confidential Information during such proceedings. Ifthe Parties are unable to agree
on whether the information should be protected at trial and/or upon a method to protect such Confidential
Information, the party seeking to keep the information Confidential shall apply to the Court for a mechanism

to maintain the confidentiality of discovery material designated as Confidential Information. The Court will
Case 1:18-cv-07496-RWL Document 50 Filed 12/04/19 Page 4 of5

determine whether the proffered evidence should continue to be treated as Confidential, and if so, how to

protect it at trial.

ll, This Stipulation and Proposed Order may be amended by the agreement of counsel for the

Parties in the form of stipulation that shall be filed in this case.

12. This Stipulation and Proposed Order shall extend beyond the final conclusion of this action,
and shall remain in full force and effect until modified, superseded, or terminated by written agreement of the

Parties or by order of the Court.

13. This Stipulation and Proposed Order shall be binding on the Parties, their counsel, and all
other Parties contemplated by this Stipulation. It. is enforceable by the contempt power of the United States
District Court for the Southern District of New York and by any other sanction deemed appropriate by the

Court.

Dated: December 4, 2019

    

 

 

New York, New York
a ve L UC GREENBERG TRAURIG, LLP
AW _ A ff / a
I \ By atl
7G one Esq. " Nicholas A. Corsano, Esq.
i Reena for Plaintiff : Attorneys for the Defendants
40 Worth Street, 10th Floor | heme Building
New York, New York 10013 200 Park Avenue
Tel (212) 248-7400 New York, NY 10166
Fax (212) 248-5600 T 212.801.6827
ghp@parkerhanski.com corsanon@gllaw.com

 

SO ORDERED: L2
ROER T W. LEHRBURGER, U.S.M. 7

SO ORDERED:

‘HON. ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 
Case 1:18-cv-07496-RWL Document50 Filed 12/04/19 Page 5of5

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ww ee ee eee eee ene eas x Docket: 1:18-cv-07496 (JMF)
Julie Maury, (RWL)
Plaintiff,
ACKNOWLEDGEMENT
-against- OF STIPULATION AND

ORDER OF

VENTURA IN MANHATTAN, INC. AND FAIRWAY CONFIDENTIALITY

EAST 86TH STREET LLC,

Defendants.
we we we we ee mm ee mee xX

I have read the Stipulation and Order regarding Confidential Information in the above-
captioned action. I hereby acknowledge that I understand the terms thereof and that I consent to be
bound by such terms.

I understand that a breach of the terms of said Stipulation and Order may be punishable by
contempt of court and be subject to appropriate legal penalties.

Date:

 

Signature

 

Print Name
